[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff claims that he exited the parking lot of Auto Palace and crossed one of the eastbound lanes of Lakewood Road and was struck by the defendant as he crossed the other eastbound lane of Lakewood Road. The court listened to the testimony of both drivers and finds that the testimony of the defendant Jason Williams to be more credible. The court finds that based on the credible testimony of the defendant Jason K. Williams and other evidence presented at trial, the plaintiff failed to yield the right of way to the defendant's vehicle and in violation of § 14-247a of the Connecticut General Statutes. The court finds that the collision was caused by the negligence of the plaintiff, and therefore, renders judgment on behalf of the defendant.
/s/ Pellegrino, J. PELLEGRINO CT Page 7117